

117 HR 5168 IH: Welcoming Evacuees Coming from Overseas to Mitigate Effects of Displacement Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5168IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Moulton (for himself, Mrs. Luria, Mr. Bacon, Ms. Matsui, Mr. Keating, Mr. Malinowski, Ms. Jacobs of California, Mr. Blumenauer, Ms. Norton, Mr. Welch, Mr. Beyer, Mr. Case, Ms. Ross, Ms. Jackson Lee, Mr. Meijer, Mrs. Miller-Meeks, Mr. Auchincloss, Mr. Cooper, Mr. Crow, Mr. Gallego, Ms. Chu, Mr. Jones, Mr. Suozzi, Ms. Tlaib, Mr. Neguse, Ms. Johnson of Texas, Ms. Moore of Wisconsin, Mr. Bera, Mr. Costa, Ms. Jayapal, Ms. Bourdeaux, Mr. Higgins of New York, Ms. Wild, Mr. Cicilline, Ms. Schakowsky, Ms. Lois Frankel of Florida, Mr. Levin of California, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize resettlement benefits for certain nationals of Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Welcoming Evacuees Coming from Overseas to Mitigate Effects of Displacement Act of 2021 or the WELCOMED Act of 2021.2.Resettlement benefits for certain Afghan nationals(a)Resettlement support authorizedNot withstanding any other provision of law, an Afghan entrant is eligible for any form of resettlement assistance, entitlement program, or other benefit (including services for unaccompanied refugee minors) that is available to a refugee (as such term is defined in section 207 of the Immigration and Nationality Act (8 U.S.C. 1157)) under Federal law to the same extent, and for the same period of time as any such assistance, program, or benefit is available to a refugee.(b)DefinitionIn this Act, the term Afghan entrant means a national of Afghanistan (or in the case of an alien having no nationality, a person who last habitually resided in Afghanistan) who was initially paroled into the United States pursuant to section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182) during the period beginning on July 1, 2021, and ending on July 1, 2025.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary. 